Citation Nr: 0408418	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  02-16 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES


1.  Entitlement to service connection for residual disability 
of a head injury.

2.  Entitlement to service connection for residual disability 
of a left elbow injury.  

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from September 1977 until 
September 1980.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from an October 2001 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in St. Paul, Minnesota.

The issue of entitlement to service connection for a back 
disability will be addressed in the REMAND, following the 
ORDER section in this decision.  


FINDINGS OF FACT

1.  The competent (clinical) evidence of record does not 
establish current chronic residual disability of a head 
injury.

2.  The competent (clinical) evidence of record does not 
establish current chronic residual disability of left elbow 
injury.


CONCLUSION OF LAW

1.  Chronic residual disability of a head injury was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2003).

2.  Chronic residual disability of a left elbow injury was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio, 16 Vet. App. 183 (2002).

A rating decision, statement of the case and supplemental 
statement of the case apprised the veteran of the reasons and 
bases for the VA decision, as well as the applicable law.  
Furthermore, a May 2001 letter apprised the veteran of the 
information and evidence needed to substantiate his claim, as 
well as his and VA's development responsibilities.  

Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have been 
satisfied in this case and that no further notice is 
required.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In the present case, regarding the issues on appeal, a 
substantially complete application was received in March 
2001.  Thereafter, as noted above, by letter dated May 21, 
2001, the RO provided notice to the claimant regarding what 
information and evidence was needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence 
would be obtained by VA, and the need for the claimant to 
submit any evidence in his or her possession that pertains to 
the claim.  Because the VCAA notice in this case was provided 
to the appellant prior to the initial AOJ adjudication 
denying the claims, the timing of the notice does comply with 
the express requirements of the law as found by the Court in 
Pelegrini.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the VCAA notice letter that was provided to the 
appellant does contain the "fourth element" in the first 
paragraph of page numbered "2." and the Board finds that 
the appellant was fully notified of the need to give to VA 
any evidence pertaining to his claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been fully 
satisfied.

Duty to Assist

In general, VCAA provides that VA will also make reasonable 
efforts to help the veteran obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA's duty includes making efforts to obtain his 
service medical records, if relevant to the claim; other 
relevant records pertaining to service; VA medical records; 
and any other relevant records held by any other source.  The 
veteran is also required to provide the information necessary 
to obtain this evidence, including authorizations for the 
release of medical records.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's head and left elbow 
claims.  The veteran's service medical reports are of record, 
as well as VA post service clinical reports.  Also of record 
are VA examination reports.  Finally, the veteran's own 
statements in support of his claim are present in the file.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

I.  Service connection for a head injury.

Factual background

The veteran's service medical records revealed no 
abnormalities at his September 1977 enlistment examination.  
A report of medical history completed at that time showed no 
complaints of head injury.  During service, in September 
1978, the veteran sustained a black eye.  There was no 
evidence of additional trauma to the head stemming from that 
incident and there was no loss of consciousness.  Next, in 
September 1979, the veteran was treated for a minor 
laceration to the front of his head.  The cut was caused by a 
falling rock and measured approximately 3/4 of an inch long.  
He received 3 sutures.  Approximately one week later the 
sutures were removed, with no sign of infection detected.  
There was no further treatment for a head injury during 
active duty and subsequent in-service examinations yielded 
normal findings.  The veteran was discharged from service in 
September 1980.

Post-service VA outpatient reports do not indicate complaints 
of, or treatment for, residuals of a head injury.  

On VA neurologic examination in July 2002, the veteran 
reported that he had sustained head trauma during active duty 
when a rock landed on the right side of his forehead.  He 
reported that, since that time, he has experienced headaches 
on a daily basis.  He stated that such headaches typically 
lasted between 20 and 30 seconds.  He called them "brain 
twangs."  There were no associated symptoms and nothing 
particular brings on the headaches.  The veteran also 
described episodes in which he loses his awareness, lasting 
less than 1 second.  He stated that such episodes felt like 
seizures.  Such episodes occurred daily.  

Objectively, the veteran was awake and cooperative.  There 
was some very slight tenderness to palpation over the right 
anterior scalp behind the hairline.  The fundi were normal 
and the fields were intact.  The veteran's face was 
symmetrical, with the tongue in midline.  There were no 
sensory changes on the face and hearing was grossly normal.  
There was a full range of motion of the neck in all 
directions.  The veteran complained of clicking and tightness 
as he turned his head from side to side, but no spasm in the 
muscles of the upper back, neck or shoulder was detected.  

Further examination revealed that the veteran's reflexes were 
brisk and equal in the upper and lower extremities.  There 
were no toe signs and no clonus.  Muscle strength was normal 
in the arms and legs.  He could stand on his toes and heels 
and could perform a deep knee bend without difficulty.  
Cerebellar testing including fingers-to-nose, gait 
examination, and heel-to-toe walking were normal.  There were 
no sensory changes in the arms, legs or face.  The Romberg 
test was negative.  

Following objective examination, the VA examiner stated that, 
while the veteran had multiple complaints, there were no 
positive findings to support them.  The examiner stated that 
it was not reasonable to suggest that the falling rock 
incident or motor vehicle accident in service had any 
relation to his present complaints.  He further stated that, 
in his opinion, the veteran's headaches were not related to 
active service.  

Analysis

The veteran claims entitlement to service connection for the 
residuals of a head injury.  He reports that he was struck on 
right side of the forehead by a falling rock during active 
service.  He also reports that he was involved in a serious 
car accident during his time of active duty.

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  

In the present case, the evidence of record establishes an 
in-service head injury, incurred in September 1979.  The 
service medical records demonstrate that the wound was 
sutured.  Approximately one week later the sutures were 
removed without incident. 

Although the veteran injured his head during active duty, the 
evidence fails to establish a current residual disability.  
Indeed, after the veteran's sutures were removed in September 
1979, no residual complaints were raised.  Upon separation in 
September 1980 all findings were normal.  Following service 
the claims file is absent any indication of treatment for 
headaches or other residuals of a head injury.  Furthermore, 
a July 2002 VA examination found no objective evidence to 
support the veteran's subjective headache complaints, and 
opined the subjective headaches were not related to the 
veteran's military service.  

Considering the facts discussed above, an award of service 
connection is not justified here.  The Board finds support 
for this conclusion in a decision of the United States Court 
of Appeals for Veterans Claims, which interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

In summary, inasmuch as the veteran has no current diagnosed 
condition of head injury residual, the preponderance of the 
evidence is against the veteran's claim and service 
connection for such is not warranted.  See Rabideau and 
Chelte, both supra.   See also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998).  Accordingly, the veteran's claim of service 
connection for chronic residual disability of a head injury 
must fail.  The benefit sought on appeal is denied.  

II.  Service connection for chronic residual disability of a 
left elbow injury.  

Factual background

The veteran's service medical records reveal no left elbow 
abnormality at his September 1977 enlistment examination.  A 
report of medical history completed at that time showed no 
complaints of an elbow disability.  During service, in 
January 1980, the veteran was involved in a confrontation in 
which another individual struck his left elbow with a 
nightstick.  He reported for treatment with complaints of 
pain and swelling.  The diagnosis was tender olecranon with 
soft tissue swelling and small abrasions.  X-rays revealed a 
nondisplaced fracture of the left olecranon.  Follow-up 
treatment continued through February 1980.  After that time, 
no further treatment was demonstrated.  The veteran's 
separation examination in September 1980 was normal, and a 
report of medical history completed at that time expressed no 
complaints regarding the left elbow.  

Following service, in a January 2001 VA outpatient treatment 
report, the veteran complained of occasional numbness in his 
left forearm and in his third, fourth and fifth fingers of 
the left hand.  He stated that he had hit his elbow on 
something about 3 weeks earlier and that the numbness was 
gradually resolving.  He added that he broke his elbow in 
service and had experienced numbness problems in the past.  
The January 2001 treatment report also indicated a normal 
range of motion in the extremities, with symmetrical strength 
and with no acute inflammation, swelling or crepitus in any 
joints.  

The veteran was examined by VA in January 2002.  He reported 
some bilateral arm tingling in the recent past.  Objectively, 
he exhibited good strength, a +5/5 in all extremities.  He 
moved all extremities with ease on gross examination.  Deep 
tendon reflexes were +2/4 in all extremities and Romberg was 
negative.  No left elbow condition was diagnosed.  

The veteran was again examined by VA in July 2002.  The 
veteran complained that his left elbow locked up.  
Objectively, the left elbow was not swollen or inflamed.  
Range of motion was entirely normal, with flexion from 0 to 
140 degrees and pronation and supination to 80 degrees.  When 
distracted, there was no discomfort on palpation of the elbow 
or the epicondyles.  Muscle strength was normal in all 
directions.  There was no evidence of locking.  The diagnosis 
was status post fracture, left elbow, healed without 
residual.  

Additional treatment reports contained no findings of a left 
elbow disability.  In January 2003 it was noted that the 
veteran had full range of motion and equal strength in all 
extremities.  

Analysis

The veteran claims entitlement to service connection for 
chronic residual disability of a "shattered" left elbow, 
more technically characterized as a left olecranon process, 
status post nondisplaced fracture.  He reports that he was 
struck on the elbow with a nightstick during active service.  
He also reports that he was involved in a serious car 
accident during his time of active duty.

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  

In the present case, the evidence of record establishes an 
in-service left elbow injury, incurred in January 1980.  The 
service medical records demonstrate he sustained a 
nondisplaced fracture of the left olecranon, with continued 
treatment for the left elbow condition from the time of the 
injury through February 1980.  

Although the veteran injured his elbow during active duty, 
wherein he sustained fracture of his left olecranon, the 
evidence fails to establish a current residual disability.  
Indeed, the last treatment for the left elbow injury occurred 
in February 1980, during service.  Upon separation in 
September 1980 the left elbow was found to be normal and the 
veteran did not voice any complaints.  Following service the 
claims file is absent any indication of treatment for left 
elbow problems.  Furthermore, a July 2002 VA examination 
definitively concluded that the in-service left elbow 
fracture had healed without residual disability and was 
entirely normal.  
  
Considering the facts discussed above, an award of service 
connection is not justified here.  The Board finds support 
for this conclusion in a decision of the United States Court 
of Appeals for Veterans Claims, which interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

In summary, inasmuch as the veteran has no current diagnosed 
condition of the left elbow, the preponderance of the 
evidence is against the veteran's claim and service 
connection for such is not warranted.  See Rabideau and 
Chelte, both supra.   See also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998).  Accordingly, the veteran's claim of service 
connection for chronic residual disability of a left elbow 
injury must fail.  The benefit sought on appeal is denied.  


ORDER

Entitlement to service connection for residual disability of 
a head injury is denied.

Entitlement to service connection for residual disability of 
a left elbow injury is denied.  


REMAND

Regarding the veteran's back claim, the July 2002 VA 
examination report noted that the veteran was treated for a 
back disability in 1989 at St. Cloud Hospital after falling 
down a flight of steps.  He also received treatment by VA 
physicians at that time.  The examiner noted that records of 
such treatment were not available to him.  An attempt should 
be made to acquire such documents.  

Additionally, the claims file indicates that since 1989, the 
veteran has been receiving Social Security disability 
benefits for a back disability.  No documentation of the 
Social Security Administration award decision is contained in 
the claims file, nor the medical records considered in making 
that determination.  As such records may help establish 
chronicity of symptomatology, an attempt should be made to 
obtain such records prior to adjudication of the claim.

Furthermore, the July 2002 VA examination report which 
concludes that the veteran's back was entirely normal and 
that no current disability exists.  However, it is clear from 
VA outpatient treatment reports dated subsequent to the July 
2002 VA examination that the veteran remained on a program of 
pain management for lower back pain, which included a regimen 
of several medications.  Furthermore, x-rays of the back 
taken in conjunction with the July 2002 VA examination, while 
mostly normal, did show posterior subluxation of the L5 over 
the S1, which was not considered or accounted for in the 
examiner's report.  Thus, due to these contradictions in the 
record, clarification from the medical examiner is necessary.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent. 

2.  Contact the veteran and ask him to 
identify any treatment for a back 
condition that is not currently of 
record, to include treatment in or around 
1989 at any private medical facility in 
St. Cloud, Minnesota.  If any facility is 
identified, and after appropriate 
authorization is obtained, a records 
request should be made.  An inquiry 
should also be made with the VA Medical 
Center in St. Cloud for any records dated 
in 1989 and 1990, and since January 2003.  
Any negative searches must be verified in 
the record.  

3.  Contact the Social Security 
Administration and request a copy of the 
administrative decision dated in or 
around 1989 or 1990 granting the veteran 
disability benefits for a back 
disability.  Copies of all evidence 
considered should also be included.  If 
no records are available, then the claims 
file must clearly indicate a negative 
search.  

4.  After any new evidence is associated 
with the claims file in response to the 
inquiries described above, send the 
claims folder to the VA examiner who 
evaluated the veteran in July 2002.  Ask 
that examiner to clarify his conclusion 
that the veteran has no current 
disability of the back, in light of the 
VA records, both before and after that 
opinion was issued, which show continued 
pain management involving multiple 
medications for back pain.  Further, if a 
current disability is found to exist, 
then the examiner should state whether it 
is at least as likely as not that such 
condition is causally related to service.  
A clear rationale must be provided to 
support the conclusion expressed.  If the 
examiner from July 2002 is not available 
to respond, then another similarly 
qualified VA physician may answer in his 
place.  In either case, the claims file 
should be thoroughly reviewed in 
connection with this request.  If it is 
felt that another examination is 
necessary in order to respond, then one 
should be scheduled and all necessary 
tests should be performed.  



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



